[Letterhead] July 16, 2009 VIA ELECTRONIC “EDGAR” TRANSMISSION Securities and Exchange Commission 100 F Street, N.W. Washington, D.C. 20549 Re:Sun Life Assurance Company of Canada (U.S.) (“Sun Life”) Registration Statement on Form S-3 Pertaining to MFS Regatta Classic Contracts and Futurity Focus Contracts Commissioners: The enclosed Registration Statement on Form S-3 (“New Form S-3”) is conveyed herewith for filing pursuant to the Securities Act of 1933 (the "1933 Act").The New Form S-3 is intended to register the continued offer and sale of certain market value adjusted interests (“MVAs”) that are now registered pursuant to a currently-effective registration statement on Form S-3 (File No. 333-133686). I.Purpose of the New Form S-3 The sole purpose for filing the New Form S-3 is to satisfy the triennial re-filing requirement of Rule 415(a)(5) and (6) under the 1933 Act. The MVAs that are the subject of the New Form S-3 are the same MVAs that are the subject of a currently-effective Form S-3 registration statement under File No. 333-133686 (the “Old Form S-3”).Sun Life issues the MVAs pursuant to certain flexible payment deferred annuity contracts (“Contracts”) that are sold on a group or an individual basis in connection with retirement plans. The Contracts are marketed under two different names:“MFS Regatta Classic” and “Futurity Focus.” For 1933 Act purposes, we treat the MVAs as “securities” that are not entitled to rely on the exclusion in Section 3(a)(8) of that Act. Although Contracts are no longer being offered and sold to new purchasers, additional purchase payments continue to be made pursuant to existing Contracts, and some of those purchase payments may be allocated to MVAs.Accordingly, Sun
